Citation Nr: 1242412	
Decision Date: 12/12/12    Archive Date: 12/20/12

DOCKET NO.  10-40 423	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

E. D. Anderson, Counsel


INTRODUCTION

The Veteran served on active duty from February 1970 to September 1971.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri. 


FINDINGS OF FACT

1.  The Veteran's bilateral hearing loss did not have onset in service or within one year of service and was not caused or permanently aggravated by the Veteran's active military service.

2.  The Veteran's tinnitus did not have onset in service and was not caused or permanently aggravated by the Veteran's active military service.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2012).

2.  The criteria for entitlement to service connection for tinnitus have not been met.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 2002 & Supp. 2010); 38 C.F.R. § 3.303 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all of the evidence in the claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to these claims.  

The Board must note that in reviewing this case the Board has not only reviewed the Veteran's physical claims file, but the Veteran's file on the "Virtual VA" system to insure a total review of the evidence.  

Service Connection

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2012).  In general, service connection requires competent and credible evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third elements is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson v. West, 12 Vet. App. 247, 253 (lay evidence of in-service incurrence is sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).  "Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2012). 

Certain chronic diseases, including sensorineural hearing loss, may be presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from service.  See 38 U.S.C.A. §§ 1101, 1112 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.307, 3.309 (2012). 

A "hearing loss" disability is defined for VA compensation purposes with regard to audiologic testing involving puretone frequency thresholds and speech discrimination criteria.  38 C.F.R. § 3.385 (2012).  For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hertz (Hz) is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  Id.

The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  

The Veteran is seeking entitlement to service connection for bilateral hearing loss and tinnitus, which he attributes to acoustic trauma in service related to his military occupational specialty (MOS) as a radio and teletype operator (05C20).

On September 10, 2010, the Veterans Benefits Administration (VBA) issued Fast Letter (FL) 10-35: Modifying the Development Process in Claims for Hearing Loss and/or Tinnitus.  The purpose of the letter was to "introduce the Duty MOS Noise Exposure Listing, a rating job aid for determinations regarding service connection of hearing loss and/or tinnitus.  The Duty MOS Noise Exposure Listing is a compilation of Department of Defense-verified lists of military occupational specialties (MOSs) and the corresponding probability of hazardous noise exposure.  Use of a single listing of duty position and probability of exposure to hazardous noise will help to standardize processing of these claims." . . ."If there is no documented evidence of an in-service illness, injury, or event with which the claimed conditions could be associated, the Duty MOS Noise Exposure Listing will be considered.  Based on the veteran's records, each duty MOS, Air Force Specialty Code, rating, or duty assignment documented will be reviewed for a determination as to the probability of exposure to hazardous noise on the Duty MOS Noise Exposure Listing.  If the duty position is shown to have a "Highly Probable" or "Moderate" probability of exposure to hazardous noise, exposure to such noise will be conceded for purposes of establishing the in-service event." 

According to these lists, there is a moderate probability that a radio operator-maintainer is exposed to hazardous noise.  Accordingly, it is conceded that the Veteran had at least some in-service exposure to hazardous noise.

However, the Veteran's service treatment records are negative for complaints of or treatment for hearing loss or tinnitus.  At his separation examination in September 1971, the Veteran was administered a whispered voice test, on which he scored a 15/15 bilaterally.  The Veteran's ears were clinically evaluated as normal at that time.  The Veteran did not complete a Report of Medical History at his separation.  

Post-service, if the Veteran received any treatment for hearing loss or tinnitus prior to filing his service connection claim in December 2009, he has not reported it and these records are not associated with the Veteran's claims file.  
 
In August 2010, the Veteran was afforded a VA audiological examination.  At that time, the Veteran denied any significant hearing problems, family history of hearing loss, recent ear infections or surgeries, or the use of ototoxic medications; however, he did report that his spouse often complains that he keeps the television turned up too loud.  He complained of constant bilateral tinnitus that had onset approximately six or seven years ago and has worsened since that time.  

The Veteran reported military noise exposure from his work as a radio and teletype operator.  He also claimed that he was frequently exposed to helicopters and that two rounds of an unspecified nature went off on the side of his barracks.  Prior to enlistment, he worked as a welder in a factory for seven years and following his military service, he worked for more than thirty years as a mail carrier.  He denied any civilian recreational noise exposure.  

Audiological testing revealed bilateral hearing loss that met VA requirements for impaired hearing under 38 C.F.R. § 3.385 (2012).  However, the VA examiner concluded that is less likely than not that the Veteran's bilateral hearing loss and tinnitus are related to his military service.  The examiner explained,

The Veteran indicated normal hearing bilaterally upon enlistment into the military (1-12-1970) and a normal whisper test upon separation from the military (9-24-1971).  The Veteran's current hearing loss barely qualifies for disability (almost 40 years post military separation).  He doesn't currently notice any significant hearing problems, nor did he relate his hearing loss or tinnitus to anything specific in the military.  There are no complaints of hearing loss or tinnitus in his military records.

Based on all the above evidence, the Board finds that entitlement to service connection for bilateral hearing loss and tinnitus is not warranted.  

While the Veteran meets the criteria for a current hearing loss disability and exposure to hazardous noise in service is conceded, there is no competent evidence establishing a relationship between the Veteran's current hearing loss and tinnitus and his military service.

There is no evidence of hearing loss or tinnitus in service or for decades after separation from service.  The Veteran's own statements place onset of his tinnitus only six or seven years ago, more than thirty years after separation from service, and at his August 2010 VA examination he denied actually experiencing any significant hearing problems.  The absence of any complaints of or treatment for hearing loss or tinnitus for decades after the Veteran's separation from service weighs against the Veteran's claim, suggesting that the Veteran's disabilities began many years after separation from service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed.  Cir. 2000) (lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim); see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board's denial of service connection where veteran failed to account for lengthy time period between service and initial symptoms of disability).  

In August 2010, the VA examiner, who has a doctorate of audiology, concluded that the Veteran's hearing loss and tinnitus are unrelated to his military service, providing highly probative evidence against the Veteran's claim.  While one factor the examiner relied on was the absence of any hearing loss or tinnitus in service, the examiner also considered other factors such as the Veteran's own testimony, the absence of complaints for many years after service, and the mild nature of the Veteran's current disability.  Accordingly, the VA examiner's opinion is not contrary to the holding in Hensley v. Brown, 5 Vet. App. 155, 157 (1993), which held that that service connection for a current hearing disability is not precluded where hearing was within normal limits on audiometric testing at separation from service if there is sufficient evidence to demonstrate a relationship between the Veteran's service and his current disability.

In this case, the only evidence of a relationship between the Veteran's service and his current disabilities is his own unsubstantiated lay testimony.  While the Veteran appears quite sincere in his conviction that his bilateral hearing and tinnitus are related to duties as a radio operator in service, he has not demonstrated that he has any knowledge or training in determining the etiology of such conditions.  In other words, he is a layman, not a medical expert.  The Board recognizes that there is no bright line rule that laypersons are not competent to offer etiology opinions.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (rejecting the view that competent medical evidence is necessarily required when the determinative issue is medical diagnosis or etiology).  Evidence, however, must be competent evidence in order to be weighed by the Board.  Whether a layperson is competent to provide an opinion as to the etiology of a condition depends on the facts of the particular case.

In Davidson, the Federal Circuit drew support from Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) for its holding.  Id.  In a footnote in Jandreau, the Federal Circuit addressed whether a layperson could provide evidence regarding a diagnosis of a condition and explained that "[s]ometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

Although the Veteran seeks to offer etiology opinions rather than provide diagnoses, the reasoning expressed in Jandreau is applicable.  The Board finds that the question of whether the Veteran currently has hearing loss and tinnitus due to noise exposure in service is too complex to be addressed by a layperson.  This connection or etiology is not amenable to observation alone.  Rather it is common knowledge that such relationships are the subject of extensive research by scientific and medical professionals.  Hence, the Veteran's opinion of the etiology of his current disabilities is not competent evidence and is entitled to low probative weight.

The Veteran is competent attest to factual matters of which he had first-hand knowledge, such as in-service noise exposure, a decrease in hearing, or ringing in his ears.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  However, his testimony in this regard actually provides evidence against his claim.  He reported onset of his tinnitus only six or seven years ago, more than thirty years after separation from service.  While it does not appear that the Veteran has offered specific testimony concerning the onset of his hearing loss disability, he told the August 2010 VA examiner that he currently experiences no hearing problems.  Thus, the Board would have to find any testimony by the Veteran placing onset of hearing loss in service improbable and lacking in credibility since even now, forty years after separation from service, the Veteran has no subjective complaints of hearing loss.  

The Board emphasizes that in order to establish entitlement to VA disability benefits for his current hearing loss and tinnitus, it is not enough for the evidence to show that the Veteran was exposed loud noise in service.  The Board finds that the Veteran was exposed to hazardous noise both from his MOS and from his wartime service in Vietnam.  However, he must show that this noise exposure, and not some other cause, caused his current disabilities.  

Unfortunately, the Veteran has failed to meet this burden.  Accordingly, entitlement to service connection for bilateral hearing loss and tinnitus are denied.  The evidence in this case is not so evenly balanced so as to allow application of the benefit-of- the-doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2012).

The Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2012).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court of Appeals for Veterans Claims held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  

Here, the VCAA duty to notify was timely satisfied by a letter sent to the Veteran in December 2009.  This letter informed the Veteran of what evidence was required to substantiate his claims, as well as of VA and the Veteran's respective duties for obtaining evidence.  The Veteran was also informed of how VA assigns disability ratings and effective dates.  

VA also has a duty to assist the veteran in the development of the claim.  This duty includes assisting the veteran in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

The RO has obtained the Veteran's service treatment records.  The Veteran has not submitted any private medical records related to his claims for bilateral hearing loss and tinnitus or requested VA assistance in obtaining any relevant private medical records.

The Veteran was afforded a VA medical examination in August 2010.  The examination is adequate and probative for VA purposes because the examiner relied on sufficient facts and data, provided a rationale for the opinion rendered, and there is no reason to believe that the examiner did not reliably apply reliable scientific principles to the facts and data.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

Entitlement to service connection for bilateral hearing loss is denied.  

Entitlement to service connection for tinnitus is denied.  



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


